Citation Nr: 0311571	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-45 00A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connecton for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from May 1944 to November 
1945, and died in July1999.  

In July 1999, the appellant, who is claiming benefits as the 
surviving spouse of the veteran, filed a claim seeking 
service connection for the cause of the veteran's death.  The 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Petersburg, Florida, issued a rating decision in 
February 2000 which denied the widow's claim.  After the 
submission of additional evidence, the St. Petersburg RO 
issued another rating decision in March 2000, again denying 
the claim.

The widow moved to Virginia, and filed a notice of 
disagreement in July 2000.  The RO in Roanoke, Virginia, 
issued a statement of the case in August 2000.  The appellant 
filed her substantive appeal with the Roanoke RO in December 
2000.  At that time, she indicated on the form that she did 
not desire to have a hearing before the Board.  

After the case was transferred to the Board by the Roanoke RO 
for appellate consideration, the Board undertook additional 
evidentiary development, pursuant to authority granted by 67 
Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).


REMAND

In a letter dated in March 2003, the appellant indicated her 
desire to attend a hearing before a Member of the Board.  The 
undersigned wrote a letter to the appellant, at her new 
address in South Carolina, in April 2003, requesting 
clarification as to where she would prefer to attend her 
Board hearing.



In response to the Board's letter, the appellant replied, in 
April 2003, that she would like to attend a hearing before a 
Veterans Law Judge at the RO in Columbia, SC.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The Roanoke RO, to which this case 
must be remanded because it is the 
agency of original jurisdiction at the 
present time, should transfer 
jurisdiction over the veteran's claims 
file to the RO in Columbia, South 
Carolina.

2.  The Columbia RO should schedule the 
appellant for a Travel Board hearing 
before a Veterans Law Judge from the 
Board at her earliest convenience, as 
the RO's Travel Board docket permits.  
The appellant and her representative 
should be provided timely notice of the 
scheduling of the hearing, and such 
notification should be documented and 
associated with the claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

